DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 10 recite “a motor operatively connected to the belt, the motor configured to rotate the belt around the air filter and thereby clean the air filter”.  Examiner respectfully submits figure 3 and the specification states a belt including bristles engage an outer surface of the claimed air filter in order to clean the air filter, therefore a statement in claim 1 that the motor is configured to rotate the belt around the 
Claims 4 and 13 recite “wherein the belt removes particles from outer surfaces of the air filter when the belt rotates around the air filter”.  Examiner respectfully submits the belt by itself does not provide for a function of removing particles from outer surfaces of the air filter, the cleaning function of the belt is solely provided by bristles attached to the belt which engage outer surfaces of the air filter. Examiner respectfully submits the drawings and specification do not provide an embodiment where solely the belt removes particles from outer surfaces of the air filter. Examiner suggests amending the dependency of claim 4 from “claim 1” to “claim 3”, so that the claimed belt in claim 4 provides for proper structure to remove particles from outer surfaces of the air filter.  
Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claim 1 recites “an air conditioner unit defining a vertical direction, a lateral direction, and a transverse direction, the vertical direction, the lateral direction, and the transverse direction being mutually perpendicular, the air conditioner unit comprising: an inlet grille and an outlet grille providing fluid communication between an indoor portion of the air conditioner and an ambient environment; a blower fan positioned in the indoor 
Claim 10 recites “an air conditioner unit comprising: a blower fan; an inlet grille upstream of the blower fan; an outlet grille downstream of the blower fan; an air filter positioned between the inlet grille and the outlet grille;  a belt encircling and enclosing the air filter on four sides; and a motor operatively connected to the belt, the motor configured to rotate the belt around the air filter and thereby clean the air filter”.  Japanese reference(2010-32133) teaches in figures 1-7 an air conditioning unit(1) including a suction port(5) and an air outlet(13), a blower fan for urging air into the indoor portion of the air conditioner, an air filter(6) positioned between the suction port and air outlet, and a rotary brush(27) provided with external bristles(27a), the external bristles provided to remove particulate from a surface of the air filter.  However Japanese reference does not teach or suggest an air conditioner unit comprising: a blower fan; an inlet grille upstream of the blower fan; an outlet grille downstream of the blower fan; an air filter positioned between the inlet grille and the outlet grille;  a belt encircling and enclosing the air filter on four sides; and a motor operatively connected to the belt, the motor configured to rotate the belt around the air filter and thereby clean the air filter,  noting claim 10 provides allowable subject matter upon correction of the 112 first paragraph issues noted in the current office action.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







August 30, 2021